Case: 1:17-cv-02849 Document #: 264 Filed: 12/20/19 Page 1 of 1 PageID #:9145

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                Eastern Division

R. Julka, et al.
                                              Plaintiff,
v.                                                         Case No.: 1:17−cv−02849
                                                           Honorable Matthew F. Kennelly
Butler Illinois School District #53, et al.
                                              Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, December 20, 2019:


        MINUTE entry before the Honorable Matthew F. Kennelly: Jury trial held and
completed on 12/20/2019. Jury begins deliberations. Jury returns verdict. The Clerk is
directed to enter Judgment as follows: Judgment is entered on count one (1), in favor of
defendant Board of Education and against plaintiff R.J.; on count two a (2a) in favor of
defendants Board of Education, Heidi Wennstrom, Kelly Voliva, and Alan Hanzlik
against plaintiff R.J.; on count two b (2b) in favor of defendants Board of Education,
Heidi Wennstrom, Kelly Voliva, and Alan Hanzlik against plaintiff A.J.; on count two c
(2c) in favor of plaintiff Rahul Julka against defendants Board of Education and Alan
Hanzlik; in favor of defendants Heidi Wennstrom and Kelly Voliva against plaintiff Rahul
Julka; on count two d (2d) in favor of defendants Board of Education, Heidi Wennstrom,
Kelly Voliva, and Alan Hanzlik against plaintiff Komal Julka. No compensatory damages
awarded. Civil case terminated. Mailed notice. (mma, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
